       Case 1:19-cv-04711-PAE-GWG Document 10 Filed 05/05/20 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------------------
                                                                        X
                                                                        :
CHRISTOPHER O’ROURKE,                                                   :
                                                                        :
                                             Plaintiff,                 :    19 Civ. 4711 (PAE) (GWG)
                           -v-                                          :
                                                                        :      OPINION & ORDER
NIRVANA,                                                                :
                                                                        :
                                             Defendant.                 :
                                                                        :
------------------------------------------------------------------------X

PAUL A. ENGELMAYER, District Judge:

         On May 22, 2019, plaintiff Christopher O’Rourke, proceeding pro se, brought this action

pursuant to the Americans with Disabilities Act, the New York State Human Rights Law, and the

New York City Human Rights Law, alleging that defendant Nirvana’s premises discriminate

against him because of his disability. Dkt. 1 ¶¶ 13–32. On May 28, 2019, the Court referred this

case to the Honorable Gabriel W. Gorenstein, Magistrate Judge, for general pretrial purposes.

Dkt. 4. On June 19, 2019, O’Rourke filed a document purporting to show service on Nirvana,

Dkt. 6, but Nirvana has not responded to the complaint or otherwise appeared in this litigation.

         On November 12, 2019, Judge Gorenstein informed O’Rourke that, if he planned to

move for a default judgment, he was required to obtain a certificate of default and file a motion

for default before December 12, 2019. Dkt. 7. The order also noted that, if O’Rourke failed to

do so, his case might be dismissed for failure to prosecute under Federal Rule of Civil Procedure

41(b). Id. On February 14, 2020, after O’Rourke took no action, Judge Gorenstein issued an

Order to Show Cause, directing O’Rourke to explain, by February 28, 2020, why this case

should not be dismissed for failure to prosecute pursuant to Rule 41(b). Dkt. 8. Judge

Gorenstein again warned O’Rourke that failing to comply with the order “may by itself result in
      Case 1:19-cv-04711-PAE-GWG Document 10 Filed 05/05/20 Page 2 of 3



plaintiff’s case being dismissed.” Id. O’Rourke, again, never responded or contacted the Court

in any way.

       Before the Court is the March 12, 2020 Report and Recommendation of Judge

Gorenstein, recommending that the Court dismiss this action for failure to prosecute, pursuant to

Rule 41(b). Dkt. 9 (“Report”). The Court incorporates by reference the summary of the facts

provided in the Report. For the following reasons, the Court adopts this recommendation.

                                           DISCUSSION

       In reviewing a report and recommendation, a district court “may accept, reject, or

modify, in whole or in part, the findings or recommendations made by the magistrate judge.”

28 U.S.C. § 636(b)(1)(C). “To accept those portions of the report to which no timely objection

has been made, a district court need only satisfy itself that there is no clear error on the face of

the record.” Ruiz v. Citibank, N.A., No. 10 Civ. 5950 (KPF), 2014 WL 4635575, at *2

(S.D.N.Y. Aug. 19, 2014) (quoting King v. Greiner, No. 02 Civ. 5810 (DLC), 2009 WL

2001439, at *4 (S.D.N.Y. July 8, 2009)); see also, e.g., Wilds v. United Parcel Serv.,

262 F. Supp. 2d 163, 169 (S.D.N.Y. 2003).

       As no party has submitted objections to the Report, review for clear error is appropriate.

Careful review of Judge Gorenstein’s thorough and well-reasoned Report reveals no facial error

in its conclusions; the Report is therefore adopted in its entirety. Because the Report explicitly

states that “the parties have fourteen (14) days . . . from service of this Report and

Recommendation to file any objections,” and that “[i]f a party fails to file timely objections, that

party will not be permitted to raise any objections to this Report and Recommendation on

appeal” Report at 3, the parties’ failure to object operates as a waiver of appellate review. See




                                                   2
      Case 1:19-cv-04711-PAE-GWG Document 10 Filed 05/05/20 Page 3 of 3



Caidor v. Onondaga Cty., 517 F.3d 601, 604 (2d Cir. 2008) (citing Small v. Sec’y of Health &

Human Servs., 892 F.2d 15, 16 (2d Cir. 1989) (per curiam)).

                                         CONCLUSION

       For the foregoing reasons, the Court dismisses this action for failure to prosecute.

       The Clerk of Court is respectfully directed to mail a copy of this decision to plaintiff at

the address on file.



       SO ORDERED.

                                                              PaJA.�
                                                             ____________________________
                                                             Paul A. Engelmayer
                                                             United States District Judge


Dated: May 5, 2020
       New York, New York




                                                 3
